THEA~TORNEY                       GENERAL
                                OFmXAS
                               AUSTIN     11.   TEXAS

  W’ILL      WILSON
AlTORNEYOENERAL
                                    July 7, 1960

          Mr. Steve Preslar             Opinion No. WW-873
          County Attorney
          Upton County                  Re:     Does the Commissioners Court
          Rankin, Texas                         of Upton County have author-
                                                ity to establish a separate
                                                Board of Managers for County
                                                Hospitals or must such hosp-
                                                itals be operated by a single
          Dear Mr. Preslar:                     Board of Managers.
                  Your letter and accompanying brief requesting an
          opinion of this Department regarding the above question
          states in part as follows:
                       "Upton County owns and operates two
                  County Hospitals, one In the City of Mc-
                  Camey and one in the City of Rankin, some
                  twenty miles apart, which were acquired
                  under authority of Article 4478 In the
                  year 1952. Such hospitals have, since their
                  acquisition, been operated by a single Board
                  of Managers, but the Commissioners Court has
                  now established a separate Board of Managers
                  for each hospital as more fully appears from
                  the copy of the Resolution attached hereto
                  . . .II
                  Article 4478, Vernon's Civil Statutes, reads in
          part as follows:
                       "The commissioners court of any county
                  shall have power to establish a county hosp-
                  ital and to enlarge any existing hospitals
                  for the care and treatment of persons suffer-
                  ing from any Illness, disease or injury, sub-
                  ject to the provisions of this chapter. At
                  intervals of not less than twelve months, ten
                  per cent of the qualified property tax paying
                  voters of a county may petition such court to
                  provide for the establishing or enlarging of
                  a county hospital, in which event said court
Mr. Steve Preslar, Page 2 (~~-873)

       within the time designated in such petition
       shall submit to such voters at a special or
       regular election the proposition of issuing
       bonds In such aggregate amount as may be
       designated In said petition for the establish-
       ing or enlarging of such hospital. Whenever
       any such proposition shall receive a majority
       of the votes of the qualified property tax
       payers voting at such election, said commis-
       sioners court shall establish and maintain
       such hospital and shall have the following
       powers:
            1f
             . . .
            "2. To purchase or erect all necessary
       buildings, make all necessary improvements
       and repairs and alter any existing buildings,
       for the use of said hospital. The plans for
       such erection, alteration, or repair shall
       first be approved by the State Health Officer,
       if his approval is requested by the said
       commissioners court.
            11
             . . .
            "4. To issue county bonds to provide
       funds for the establishing, enlarging and
       equipping of said hospital and for all
       other necessary permanent improvements In
       connection therewith; to do all other things
       that may be required by law in order to
       render said bonds valid.
             “5. To appoint a board of managers for
        said hospital.


        Article 4490, Vernon's Civil Statutes, reads in
part as follows:
            "When deemed advisable by the commis-
       sioners court, and approved by the State
       Board of Health, a county may maintain more
       than one county hospital for the purpose
       aforesaid. Id."
Mr. Steve Preslar, Page 3 (~~-873)

        According to the official bond transcript filed
in the office of the Comptroller of the State of Texas,
on the 16th day of April, 1952, the Commlssioners Court
of Upton County, Texas, after being petitioned by ten
percent (10%) of the qualified voters followed by an
election as required by law ordered that Upton County
Hospital Bonds be issued, proceeds therefrom to be used
for the following purpose:
            "BE IT ORDERED, ADJUDGED AND DECREED
       BY THE COMMISSIONER'S COURT OF UPTON COUN-
       TY, TEXAS:
            "1 . That the bonds of said County to
       be known as 'Upton County, Texas, Hospital
       Bonds, Series 1952', be issued under and
       by virtue of the Constitution and laws of
       the State of Texas, and particularly under
       the provisions of Article 4478, Revised
       Civil Statutes of Texas, 1925, for the pur-
       pose of providing funds for the establishing
       and equipping of a County Hospital, by pur-
       chasing the existing hospital building and
       equipment In McCamey and constructing and
       equipping a hospital building In Rankin, ac-
       quiring any necessary land therefor, and for
       all other necessary permanent improvements
       in connection therewith." (Emphasis added)
        It has been said many times that the general rule
relative to the proper interpretation of statutes is that
the intention and meaning of the Legislature must be ascer-
tained from the language of the statutes comprising tne
subject, read as a whole. Article 4478-4494a, Vernon's
Civil Statutes, are the statutes giving power to the
Commissioners Court to establish a County Hospital and to
enlarge existing hospitals. These statutes, and particu-
larlyArticle 44.78,Vernon's Civil Statutes, make provisions
for "a county hospital," the singular and never the plural
being-used in said statutes. The only statutes which could
be construed to mean more than "a county hospital" are
Article 4493, which is only applrcable in counties which
may have a city of more than 10,000 population, and Article
4494, which authorizes two or more adjacent counties to
join for the purposes of this law and erect one or more
hospitals for their joint use, but neither statute applies
here since there is not city in Upton County with a population
exceeding 10,000 inhabitants, nor is there any question here
of joint ownership between two counties.
Mr. Steve Preslar, Page 4 (~~-873)

        We would also like to refer, again, to the order
of the Commissioners Court, dated April 16, 1952, author-
izing the issuance of bonds for the building of "a county
hospital." This order, in addition to the language in
the above statutes, makes It abundantly clear that only
one hospital was intended In ,Upton County, the hospital to
include two units, one in McCamey, Texas, and one in Rankin,
Texas.
        It is, therefore, the opinion of this Department
that the Commissioners' Court of Upton County, Texas, did
not have the statutory authority to establish two separate
hospitals from the proceeds of the one bond election under
the facts stated but, on the contrary, were authorized to
establish only one county hospital consisting of two units,
one to be located in McCsmey, Texas, and one to be located
in Rankln, Texas. It is not necessary here to answer the
question as to whether, under Article 4490, Vernon's Civil
Statutes, more than one hospital can be maintained in a
county, as mentioned in your brief, but we will point out
that in Attorney General's Opinion No. O-6824,it was stated
that additional hospitals could be maintained under this
statute.
        Since, in our opinion, it has been established that
only one county hospital was authorized in Upton County, we
now consider.your original question as to separate Boards
of Managers for the hospital unit in McCsmey and the hospital
unit in Rankin, Texas, and in doing so we call your attention
to Article 4479, Vernon's Civil Statutes, which provides in
part as follows:
              "When the commissioner's court shall
         have acquired a site for such hospital and
         shall have awarded contracts for the neces-
         sary buildings and improvements thereon, It
         shall appoint six resident property taxpay-
         ing citizens of the county who shall consti-
         tute a board of managers of said hospital.
         The term of office of each member of said
         board shall be two years, except that in
         making the first appointments after this Act
         takes effect three members shall be appointed
         for one year and three members for two years
         so that thereafter three members of said
         board will be appointed every two years. . .
          In addition, we would like to quote from the Summary
in   Attorney General's Opinion No. v-610 as follows:
Mr. Steve Preslar, Page 5 (~~-873)

             "Anderson County is authorized to
        vote bonds under Article 4478, et seq.,
        for the purpose of 'establishing . . .
        and equipping a county hospital.' If
        the election carries, then the Commis-
        sioners' Court in the exercise of its
        discretion, may establish such hospital
        at Palestine with additional buildings
        at Elkhart and Frankston. Said hospitals
        should operate under one board of managers,
        Art. 4479, V. C. S."
        After further research and consideration, the
opinion of this Department remains the same as in the
above quoted o inion. Therefore, we again state that,
               479, Vernon's Civil Statutes, only one
under Article li:
board of managers may be appointed for a county hosp-
ital and that since only one county hosFita1, conslst-
ing of two units, was authorized by the order of the
Upton County, Texas, Commissioners' Court on April 16,
1952, It is our opinion that only one board of managers
may be appointed to manage the two units which comprise
the county hospital in Upton County.
                         SUMMARY
       She Commissioners Court of Upton County
       is authorized to appoint only one Board
       of Managers for the County Hospital in
       Upton County, said hospital consisting
       of two units, one unit in McCamey, Texas,
       and the other in Rankin, Texas.
                                   Yours very truly,
                                   WILL WILSON



1BW:mm                                Iola B. Wilcox      J
APPROVED:                             Assistant

OPINION COMMITTEE
Gordon C. Cass, Chairman
Houghton Brownlee, Jr.
C. Dean Davis
J. Milton Richardson
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore